PER CURIAM:
Stephen Sieber, Christopher Petito, and Ronald Williams appeal from the district court’s orders dismissing their action in which they sought to enjoin District Court Judge Titus and Bankruptcy Court Judge Lipp from presiding over any proceedings in which they are involved, and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Sieber v. Lipp, No. 8:11-cv-02656-JFM (D. Md. Oct. 7, 2011 & Oct. 14, 2011). We deny the Appellants’ motion for recusal of Judges Titus and Lipp and deny the motion to consolidate this case with Appeal No. 11-1857. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.